Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to USC 101 rejection have been fully considered and are persuasive.  The USC 101 rejection has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-17, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner has incorporated Zerrad US 2020/0304503 and Sanders US 2011/0191852 to meet the claims as amended.
Examiner also makes note of, but does not rely upon INOKUCHI WO 2019/176022 which emulates a physical system virtually for security assessment.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide US 2006/0272011 in view of Patel US 2018/0351987 in view of Sanders US 2011/0191852 in view of Zerrad US 2020/0304503


As per claims 1, 8, 15. Ide teaches A method for managing computing resources, the method comprising: obtaining, by a security assessment coordination manager, a physical asset security assessment request for a set of physical assets; and in response to the physical asset security assessment request: sending a physical asset initiation request to an administrative client; obtaining a physical asset response from the administrative client, wherein the physical asset response comprises physical asset state information; allocating a security assessment device from a security assessment pool based on the physical asset state information; sending a security assessment process request to the security assessment device, wherein the security assessment process request comprises a security assessment process, the physical asset state information and physical asset information obtained from a physical asset information repository; obtaining a security assessment report from the security assessment device; and after obtaining the security assessment report, sending the security assessment report to the administrative client, wherein the administrative client initiates a security action on at least a physical asset of the set of physical assets based on the security assessment report. [0012]-[0018][0048][0063]-[0066][0073]  (teaches assessment of a physical asset/network client, exchange of requests between security assessment coordinators and admin clients/ Network services, Workstation Proxy, allocating security assessment devices/ workstation assessment services, teaches obtaining a security assessment report from workstation assessment devices, compiling a report from said devices, and taking action by blocking or allowing access.

Patel teaches obtaining a physical asset response from the administrative client, wherein the physical asset response comprises physical asset state information; allocating a security assessment device from a security assessment pool based on the physical asset state information;  wherein the security assessment process request comprises a security assessment process, the physical asset state information and physical asset information obtained from a physical asset information repository; [0047][0049][0056][0061][0066][0073][0082][0167] (teaches vulnerability assessment including physical asset information, wherein the response teaches obtaining physical asset state information and asset information obtained from a repository; teaches additional security actions including patching and remedial fixes)
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Patel with Ide because it provides more comprehensive remedial solutions and security.

Sanders teaches identifying a ser of computing resources relating to the set of physical assets specified in the physical asset state information and installing an application to the set of computing resources relating to the set of physical assets specified in the physical asset state information, wherein the installing the application results in the security assessment device imitating the set of physical assets in a substantially similar manner; wherein the security assessment process is performed on the security assessment device based on the request. [0011]-[0019][0025] (Sanders teaches identifying physical assets/production system and cloning it virtually to simulate/imitate the physical assets and perform security assessment on the device to determine security vulnerabilities) 
It would have been obvious to one of ordinary skill in the art at the time the invention was field to use the process of Sanders with the previous art because it eliminates service resource interruption on the original physical device. 

 
Zerrad teaches the security action comprises increasing a strength of an encryption algorithm associated with the set of physical assets. [0070][0071] [0134][0138][0139] (teaches a security policy and monitoring the device to perform a security action to enforce security compliance including increasing encryption level)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the encryption level of Zerrad with the prior art combination because it improves client security over the prior art [0039][0040]
As per claims 2, 9, 16. Patel teaches The method of claim 1, wherein the physical asset security assessment request is obtained from the administrative client. [0047][0049][0061][0073] (admin client requests workflow for vulnerability assessment)
As per claims 3, 10, 17. Ide teaches The method of claim 1, wherein the physical asset security assessment request is obtained in response to a policy implemented by the security assessment coordination manager. [0016][0018][0064] (network service policy)As per claims 4, 11, 18 Patel teaches The method of claim 1, wherein the allocating the security assessment device comprises: identifying a set of computing resources relating to the set of physical assets specified in the physical asset state information; and installing an application to the set of computing resources relating to the set of physical assets specified in the physical asset state information. [0061][0082][0167] (teaches installing software/applying patches to resources)

Ide additionally teaches installing a vulnerability scanner [0048].As per claims 5, 12, 19. Ide teaches The method of claim 1, wherein the security assessment process comprises at least one of: a penetration test, a data packet management test, a network access test, a security scanning, and an application auditing. [0065] (complete scan)As per claims 6, 13, 20. Patel teaches The method of claim 1, wherein the physical asset information repository is updated by a manufacturer of the set of physical assets. [0053][0056] (teaches repository data from a plurality of sources including manufacturers and updates) As per claims 7, 14. Ide teaches The method of claim 1, wherein the security assessment report specifies a set of security details associated with the set of physical assets. [0016][0050][0063][0073] (produces a security report associated with asset)

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439